

116 S2611 IS: End the Limo Loophole Act
U.S. Senate
2019-10-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 2611IN THE SENATE OF THE UNITED STATESOctober 16, 2019Mrs. Gillibrand (for herself and Mr. Schumer) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationA BILLTo amend title 49, United States Code, to modify the definition of commercial motor vehicle, and
			 for other purposes. 
	
 1.Short titleThis Act may be cited as the End the Limo Loophole Act. 2.Commercial driver’s license requirement (a)In generalSection 31301(4)(B) of title 49, United States Code, is amended by striking to transport at least 16 passengers including the driver and inserting or used to transport 9 or more passengers, including the driver.
 (b)Completion of rulemakingNot later than 2 years after the date of enactment of this Act, the Secretary of Transportation shall complete the rulemaking process and issue a final rule with respect to the withdrawn rulemaking entitled State Inspection Programs for Passenger-Carrier Vehicles, published in the Federal Register on April 27, 2016 (81 Fed. Reg. 24769).